Order entered April 8, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00011-CV

                            IN THE INTEREST OF S.Y., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 12-1206-X-305

                                             ORDER
       We GRANT appellant Mother’s motion for extension of time to file brief and ORDER

the brief tendered to the Clerk of the Court on April 3, 2014 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE